Citation Nr: 0502168	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  00 10-388	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for hepatitis, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
August 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the veteran's claim for a rating higher than 0 percent 
for hepatitis.  The RO also denied his petition to reopen his 
claim for service connection for schizophrenia with 
depression, because he had failed to submit new and material 
evidence.  He filed a timely appeal.  In May 2001, a hearing 
officer increased his rating for hepatitis from 0 to 30 
percent, but denied a rating higher than that.  He continued 
to appeal, requesting an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1992).  

In May 2003, the Board granted the veteran's petition to 
reopen his claim for service connection for an acquired 
psychiatric disability, and remanded the case to the RO for 
further development.  In August 2004, the RO issued a 
supplemental statement of the case (SSOC) denying his claims, 
and forwarded the case to the Board for appellate review.

Unfortunately, because further development is needed before 
the Board can make a decision, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Increased Rating for Hepatitis

Testing has indicated the veteran has chronic hepatitis C, 
which has resulted in cirrhosis of the liver.  As explained 
further below, changes in the regulations require he be 
reevaluated so that consideration can be given as to whether 
he is entitled to a separate rating for cirrhosis of the 
liver.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2004).  Not all cases will show all of the findings for a 
specific rating, especially in the more fully described 
grades of disabilities, but the higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. §§ 4.7, 4.21 (2004).  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2 
(2004).  See, too, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Consideration of factors that are wholly outside the 
rating criteria provided by regulation is error.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

The regulations relating to disabilities of the digestive 
system under 38 C.F.R. 
§ 4.114 changed effective July 2, 2001.  These changes 
included the criteria for evaluating hepatitis and diseases 
of the liver.  Under the prior regulations, the veteran was 
evaluated under the criteria for infectious hepatitis, DC 
7345.  

Under DC 7345, infectious hepatitis, which was healed and 
nonsymptomatic, warranted a 0 percent (i.e. noncompensable) 
rating.  Hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance warranted a 10 percent rating.  
Hepatitis with minimal liver damage with associated fatigue, 
anxiety, and gastronintestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures warranted a 30 percent rating.  
Hepatitis with moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression warranted a 60 percent rating.  Hepatitis with 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy 
warranted a 100 percent rating.  38 C.F.R. § 4.114, DC 7345 
(2001).

Cirrhosis of the liver was rated under DC 7312.  Moderate 
cirrhosis with dilation of superficial abdominal veins, 
chronic dyspepsia, slight loss of weight or impairment of 
health warranted a 30 percent rating.  Moderately severe 
cirrhosis with liver definitely enlarged with abdominal 
distention due to early ascites and with muscle wasting and 
loss of strength warranted a 50 percent rating.  Severe 
cirrhosis with ascites requiring infrequent tapping, or 
recurrent hemorrhage from esophageal varices, aggravated 
symptoms and impaired health warranted a 70 percent rating.  
Pronounced cirrhosis with aggravation of the symptoms for 
moderate and severe, necessitating frequent tapping warranted 
a 100 percent rating.  38 C.F.R. § 4.114, DC 7312 (2001).

The July 2001 changes created separate rating criteria for 
hepatitis C and other forms of hepatitis, such as hepatitis 
B.  Under the new criteria for hepatitis C, DC 7354, 
nonsymptomatic hepatitis C warrants a 0 percent rating.  A 
compensable rating of 10 percent is warranted when the 
veteran has serologic evidence of hepatitis C infection and 
the following signs and symptoms due to the hepatitis 
infection:  intermittent fatigue, malaise, and anorexia or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12 month 
period.  A 20 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms described above) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms described above) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is warranted when 
symptoms include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms described above) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.  A 100 percent rating is warranted with 
near-constant debilitating symptoms (such as the symptoms 
described above).  

Note 1 under DC 7354 states:  Evaluate sequelae, such as 
cirrhosis or malignancy of the liver, under an appropriate 
diagnostic code, but do not use the same signs and symptoms 
as the basis for evaluation under DC 7354 and under a 
diagnostic code sequelae.  Note 2 defines an "incapacitating 
episode" as "a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician."  
38 C.F.R. § 4.112, DC 7354 (2004).

The rating criteria for evaluating of cirrhosis of the liver 
also changed effective July 2001.  Under the new criteria for 
DC 7312, symptoms such as weakness, anorexia, abdominal pain, 
and malaise warrant a 10 percent rating.  Portal hypertension 
and splenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss warrant a 30 percent 
rating.  A history of one episode of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), but with periods of 
remission between attacks warrants a 70 percent rating.  
Generalized weakness, substantial weight loss, and persistent 
jaundice, or; with one of the following refractory to 
treatment:  ascites, hepatic encephalopathy, hemorrhage from 
varices or portal gastropathy (erosive gastritis) warrants a 
100 percent rating.  38 C.F.R. § 4.114, DC 7312 (2004)

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment, but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) 
(West 2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114 
(2003).

Accordingly, for the period prior to July 2, 2001, only the 
old rating criteria ("old criteria") for hepatitis and 
cirrhosis of the liver may be applied.  After July 2, 2001, 
the revised criteria ("new criteria") for hepatitis and 
cirrhosis may also be applied if they are more beneficial to 
the veteran.  

Under the old criteria, cirrhosis of the liver, 38 C.F.R. § 
4.114, DC 7312, and infectious hepatitis, DC 7345, could not 
be combined.  If a veteran had both conditions, a single 
evaluation was assigned under the diagnostic code that 
reflected the predominant disability picture, and the rating 
was raised to the next higher level if the overall disability 
warranted.  38 C.F.R. § 4.114 (2001).  Thus, rating the 
veteran's hepatitis with cirrhosis under the old criteria 
requires distinguishing the predominant disorder and then 
assessing the overall disability picture to determine whether 
the next higher rating is warranted.  

Under the new criteria for evaluating hepatitis C, cirrhosis 
of the liver can be rated as a sequela under an appropriate 
diagnostic code, but the same signs and symptoms cannot be 
the basis for evaluation under DC 7354 and under the code for 
a sequela, e.g., 7312.  38 C.F.R. § 4.114, DC 7354 note (1) 
(2004).  Thus, rating of the veteran's hepatitis C with 
cirrhosis under the new rules requires carefully 
distinguishing the signs and symptoms of each and rating each 
accordingly.

According to the report of the July 2004 VA examination, the 
veteran's July 2002 liver biopsy was suggestive of cirrhosis.  
Thus, he may be entitled to a separate rating as directed by 
Note 1 under the new criteria.  Although it appears from the 
August 2004 SSOC that the RO considered whether the new 
criteria for cirrhosis would render an evaluation higher than 
the 30 percent, it does not appear that the RO considered 
whether a separate rating for cirrhosis was appropriate.  
Therefore, a remand is necessary.

In addition, the report of the July 2004 is woefully 
inadequate to evaluate the veteran's hepatitis C and 
cirrhosis under both the old and new criteria.  So a remand 
is necessary for this reason as well.  

The Board notes that the veteran also has several nonservice-
connected disabilities, including insulin-dependent diabetes 
mellitus, hypertension, endocarditis, diabetic gastroparesis, 
anemia, low back pain, diabetic neuropathies, etc.  To the 
extent possible, VA must be able to distinguish symptoms 
attributable to service-connected conditions from those that 
are not.  But, if it is not medically possible to distinguish 
the effects of service-connected and nonservice-connected 
conditions, all signs and symptoms should be attributed to 
those that are service-connected.  See, Mittleider v. West, 
11 Vet. App. 181, 182 (1998).


Service Connection for an Acquired Psychiatric Disability

A remand is also necessary to determine the nature and 
etiology of the veteran's current psychiatric disability, if 
any.

The veteran's service medical records (SMRs) reveal that upon 
entry to military service, in March 1970, he reported a 
history of nervous trouble.  On the back of the report, 
"nervous stomach" is noted.  It was also noted that he took 
sedatives to sleep, but had no real addiction.  A report of 
an August 1971 psychiatric evaluation indicates a diagnosis 
of mild depressive reaction.  It was noted that he was unable 
to continue as a stockade guard because of marked emotional 
conflict due to the fact his brother was in prison.  The 
examiner noted, "it would definitely be in his best interest 
(for his mental well-being) that he be transferred to another 
assignment.  We will support with medication."  
Unfortunately, there are no follow-up SMRs to that 
psychiatric evaluation.  

In December 1971, he was admitted to the Ft. Leonard Wood 
Army Hospital for treatment for chronic hepatitis.  He 
remained in the hospital until he was medically discharged 
from the military.  Nursing notes indicate he received 
Benedryl to help him sleep, and Valium for complaints of 
"nervousness" and "restlessness."  There is no indication 
that any psychiatric diagnosis was made.  Report of the April 
1972 Medical Board examination notes a normal psychiatric 
evaluation.  In addition, he did not note any nervous trouble 
on his report of medical history upon discharge.

The first indication of a psychiatric disability after his 
discharge is an April 1988 letter from Dr. Wolffe to Dr. 
Grodinsky of the Buffalo Medical Group.  Apparently, Dr. 
Wolffe treated the veteran in Los Angeles between January 
1984 and June 1986.  According to Dr. Wolffe, the veteran 
"first became ill while serving in the Army when he became 
acutely psychotic with paranoid delusions and almost shot his 
commanding officer.  He was hospitalized and treated with 
antipsychotic medication.  He was discharged from the service 
and remained very symptomatic for at least the next year with 
paranoia and auditory hallucinations."  Dr. Wolffe attempted 
treatment with various medications, but the only thing that 
helped him was Valium.  

The Board notes that despite the veteran's report to Dr. 
Wolffe that he had a psychotic breakdown and almost shot his 
Commanding Officer, his personnel records are exemplary.  A 
February 1972 record notes that he was an outstanding 
soldier, and that a psychiatric evaluation was not 
recommended.  Additionally, his Acting Commander gave him a 
character reference, stating that he performed his duties 
well, and always exhibited personal and professional traits 
of the highest caliber.  In December 1971, his Commanding 
Officer sent him a letter of appreciation for the outstanding 
manner in which he serviced the U.S. Army.

At the Buffalo Medical Group, the veteran was diagnosed with 
schizotypal personality in September 1991, and was treated 
with Valium.  In August 1996, Dr. Wadsworth noted in a letter 
that the veteran was very anxious and upset over the 
possibility of losing his job.  Dr. Wadsworth stated that the 
veteran did not have a psychotic illness or an illness that 
would prevent him from working.  The doctor characterized the 
issue as an adjustment problem.  VA outpatient treatment 
(VAOPT) and Social Security Administration (SSA)  records 
note ongoing treatment for nervousness, anxiety and 
depression.  

A report of an October 2000 VA examination for mental 
disorders indicates a diagnosis of schizophrenia based on a 
review of the claims file.  The examiner specifically noted 
that the diagnosis was made on the basis of the history and 
chart, and that he found no current symptomatology to justify 
the diagnosis.  This is hardly helpful.  In order to be 
service-connected, the veteran must establish a current 
disability is related to his military service.  So another 
psychiatric evaluation is needed along with an opinion as to 
whether there is a nexus between any existing psychiatric 
disability and his military service.  

Also, a current psychiatric evaluation is needed because SSA 
records, which were not available at the time of the October 
2000 VA examination, indicate the veteran has been disabled 
since August 1996 primarily for affective disorder, and 
anxiety disorder.  So a review of those records by a 
qualified professional is also needed.  

Specifically, the examiner must be asked to give an opinion 
as to whether it is at least as likely as not that any 
current psychiatric disability the veteran may now have 
originated during his military service.  The examiner must 
review and consider the depression noted in the August 1971 
SMR, and the nervousness noted while he was hospitalized for 
hepatitis in 1972.  If the examiner determines that the 
psychiatric disability preexisted service, the examiner 
should comment on whether it increased in severity during 
military service beyond its natural progression.  Finally, if 
the examiner determines that the veteran has a psychiatric 
disability that is not directly related to or was aggravated 
by military service, he or she should comment on whether it 
is secondary to the service-connected hepatitis.  

Finally, the veteran indicated that Dr. Wolffe was a 
psychiatrist at the VA in Los Angeles.   The RO requested 
records from the VA Medical Center (VAMC) in Los Angeles, but 
it responded stating it had no records for the veteran.  The 
letterhead on Dr. Wolffe's 1988 letter, however, notes a 
different address than that of the VAMC.  Because this case 
is being remanded for other reasons, and because Dr. Wolffe's 
records may prove highly probative, the RO should also make 
an attempt to obtain those records directly from Dr. Wolffe. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Ask the veteran to complete and return a release 
(VA Form 21-4142) for psychiatric records of Dr. 
Wolffe.  Upon receipt of the release, request all 
treatment records directly from Dr. Wolffe, and 
associate all received with the file.  If the  
request is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. § 3.159(e) (2004).  

2.	 Schedule the veteran for another VA medical 
examination to evaluate the severity of his 
hepatitis C and cirrhosis of the liver.  All 
necessary testing should be done, and the examiner 
should review the results of any testing prior to 
completion of the examination report.  

	The RO should provide the examiner with the current and 
former rating criteria for hepatitis C and cirrhosis of 
the liver. The examiner should be requested to address 
all symptoms, and the severity of each, listed under 
both the former and revised rating criteria. The 
examiner should also take note of the regulatory 
definition of an "incapacitating episode" (under Note 
2, Diagnostic Code 7354) and elicit from the veteran a 
history of the character of any reported flare-ups of 
hepatitis C. It is imperative that the examiner 
distinguish any symptoms that may be attributable to 
the service-connected hepatitis C from any other non-
service-connected disorder found to be present. A 
rationale should be provided for all opinions 
expressed.

	It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  A copy of 
this remand should also be provided to the 
examiner.  If an examination form is used to guide 
the examination, the submitted examination report 
should include the questions to which answers are 
provided.

3.	Schedule the veteran for a VA psychiatric 
evaluation to determine the nature and etiology of 
the veteran's psychiatric disability, if any.  

	All necessary testing should be done, and the 
examiner should review the results of any testing 
prior to completion of the examination report.  

	The examiner should also render an opinion as to 
whether any psychiatric disability the veteran now 
has is at least as likely as not of service 
origin-including, whether it is at least as 
likely as not proximately due to his service-
connected hepatitis.  If it is determined the 
psychiatric disability preexisted military 
service, the examiner should render an opinion as 
to whether the condition increased in severity 
during military service beyond its natural 
progression.  

	If no opinion can be rendered without resorting to 
pure speculation, explain why this is not 
possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  A copy of 
this remand should also be provided to the 
examiner.  If an examination form is used to guide 
the examination, the submitted examination report 
should include the questions to which answers are 
provided.

4.	Review the claims file.  If any development is 
incomplete, including if the examination reports do not 
contain sufficient information to respond to the 
questions posed, take corrective action before 
readjudication.  38 C.F.R. 
§ 4.2 (2004); Stegall v. West, 11 Vet. App. 268 (1998).

5.	Then readjudicate the veteran's claims.  (Note:  If 
appropriate, this may include a separate rating for 
cirrhosis of the liver under the new criteria, but do 
not use the same signs and symptoms as the basis for 
evaluating both his hepatitis C and cirrhosis of the 
liver).  If benefits are not granted to his 
satisfaction, prepare a supplemental statement of the 
case (SSOC) and send it to the veteran and his 
representative.  Give them time to respond before 
returning the case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




